                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

                                                                                  PETITIONER
   ROBERT JOHN CARRIER

   V.                                       CIVIL ACTION NO. 3:19-CV-236-HTW-JCG

   WARDEN F. SHAW                                                                RESPONDENT

               ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter comes before this Court pursuant to the Report and Recommendation of United

States Magistrate Judge John C. Gargiulo. Said document was filed on October 3, 2019. [Docket no.

15]. Petitioner Robert John Carrier (“Petioner”) subsequently filed two letter responses addressed to

Magistrate Judge Garguilo on July 19, 2019 [Docket no. 13] and on August 8, 2019 [Docket no. 14];

however, Petitioner failed to include any relevant legal or factual basis to overcome Magistrate Judge

Gargiulo’s findings of fact and conclusions of law set forth in the Report and Recommendation. This

Court, therefore, finds the Report and Recommendation [Docket no. 15] is well-taken and hereby

ADOPTS the same as the order of this Court.

        Further, this Court hereby DISMISSES this lawsuit with prejudice. The parties are to bear

their own costs.

        SO ORDERED AND ADJUDGED this the 18th day of December, 2019.



                                             /s/HENRY T. WINGATE
                                             UNITED STATES DISTRICT COURT JUDGE
